                  6:20-cv-00759-JD                Date Filed 08/16/21       Entry Number 58           Page 1 of 1

AO 450 (SCD 04/2010) Judgment in a Civil Action


                                    UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


                        Robert Lang
                                                                       )
                            Plaintiff
                                                                       )
                         v.                                                 Civil Action No.      6:20-cv-00759-JD
                                                                       )
 Furman University, Robert Bierly, Lisa Knight, Alex
                                                                       )
       Francis-Ratte, Katherine Palmer Kaup
                           Defendant
                                                                       )

                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 the plaintiff (name)                  recover from the defendant (name)              the amount of                dollars ($   ),
which includes prejudgment interest at the rate of             %, plus postjudgment interest at the rate of         %, along with
costs.
 the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                            .
O Other: Action is dismissed. Summary Judgment has been entered for defendants’


This action was (check one):
 tried by a jury, the Honorable                           presiding, and the jury has rendered a verdict.

 tried by the Honorable                          presiding, without a jury and the above decision was reached.

 O Decided by the Honorable Joseph Dawson, III


Date: August 16, 2021                                                      CLERK OF COURT

                                                                             s/Rob Weber, Deputy Clerk
                                                                                       Signature of Clerk or Deputy Clerk
